DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24, 27, 31-33, 35-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrizzetti et al. (U.S. Publication No. 2005/0074153) hereinafter “Pedrizzetti” in view of Schreckenberg et al. (U.S. 2019/0251724) hereinafter “Schreckenberg”.
Regarding claim 21 and 35, Pedrizzetti discloses an ultrasound imaging method [see abstract of Pedrizzetti] comprising:
 acquiring a B-mode ultrasound image frame [see [0044] of Pedrizzetti; “a sequence of 2D B-mode images are acquired including a first ultrasound frame image”.];
[see [0019] and 0021] discloses that the border lines on the first frame can be drawn manually by the user which indicates that the user has seen the image displayed.]; 
marking a plurality of marking points on the displayed B-mode image frame;[see [0021] of Pedrizzetti] 
acquiring a plurality of subsequent B-mode ultrasound frames after marking the plurality of marking points [see [0011] of Pedrizzetti disclosing that a series of image frames is collected, the marking is done on the first frame and subsequent frames are taken to track the border drawn]; 
automatically tracking, updated positions of the plurality of marking points in each of the plurality of subsequent B-mode ultrasound frames [see [0012], [0019] of Pedrizzetti];
Pedrizzetti does not expressly disclose a processor and automatically establishing a connection line between the plurality of marking points in each of the plurality of subsequent B-mode ultrasound frames based on said automatically tracking the updated positions of the plurality of marking points; and displaying at least one image representing ultrasound data from along the connection line in the plurality of subsequent B-mode ultrasound frames, where the at least one image is an ultrasound mode that is different than B-mode.
Schreckenberg, directed towards a tracking method in a series of ultrasound images [see abstract of Schreckenberg] further discloses a processor [see [0039] of Schreckenberg] and automatically establishing a connection line between the plurality of marking points in each of the plurality of subsequent B-mode ultrasound frames [see [0014] and [0077]; the connection line h is between two marking points 25a and 27a on the heart in all of the subsequent images] 
displaying at least one image representing ultrasound data from along the connection line in the plurality of subsequent B-mode ultrasound frames, where the at least one image is an ultrasound mode that is different than B-mode [see [0016], [0025] and FIG. 1 and 14; image 6]  
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tracking points in ultrasound image method of Pedrizzetti further and automatically establish a connection line between the plurality of marking points in each of the plurality of subsequent B-mode ultrasound frames based on said automatically tracking the updated positions of the plurality of marking points; and display at least one image representing ultrasound data from along the connection line in the plurality of subsequent B-mode ultrasound frames, where the at least one image is an ultrasound mode that is different than B-mode according to the teachings of Schreckenberg in order to visualize an overlaid tracking of the points in ultrasound images over time to the user to allow the user to verify the tracking [see [0005] of . Schreckenberg]
 Regarding claim 22 and 36, Pedrizzetti further discloses that the at least one image is an M-mode image. [see [0014] and [0050] of Pedrizzetti]
Regarding claim 23 and 37, Pedrizzeti further discloses that the at least one image is an anatomical M-mode image (AMM image). [see [0014] and [0050] and FIG. 4 of Pedrizzetti; the image is an M-mode image representing the anatomy]
claim 24, Pedrizzeti further discloses that the Anatomical M-mode (AMM) image includes a plurality of time lines, wherein each of the plurality of time lines corresponds to the time of one of the plurality of subsequent B-mode ultrasound frames.[see FIG. 4 of Pedrizzetti]  
Regarding claim 27, Pedrizzeti further discloses that the plurality of marking points are positioned on a heart [see [0006] of Pedrizzetti] and wherein said automatically tracking updated positions of the plurality of marking points in each of the subsequent B-mode results in the connection line passing through the mitral valve in each of the plurality of subsequent B-mode ultrasound frames [see [0049] and FIG. 3 of Pedrizzetti], and wherein the at least one image representing ultrasound data from along the connection line represents the mitral valve.[see FIG. 3]  
Regarding claim 31, Pedrizzeti further discloses that the plurality of marking points are positioned on a myocardium of a heart [see [0006] of Pedrizzetti].  
Regarding claim 32 and 40, Pedrizzeti further discloses that the plurality of marking points comprises more than 3 marking points positioned on the myocardium of the heart, and wherein the connection line connects all of the plurality of marking points. [see [0039] and [0066] and FIG. 5 of Pedrizzetti] 
Regarding claim 33, Pedrizzeti further discloses that the at least one image represents the myocardium along the connection line as the myocardium changes shape [see FIG. 5 and [0039] and [0045] of Pedrizzetti]

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrizzetti et al. (U.S. Publication No. 2005/0074153) hereinafter “Pedrizzetti”  in view of Schreckenberg et al. (U.S. 2019/0251724) hereinafter “Schreckenberg” as applied to claim 21 above, and further in view of Mahfouz (U.S. publication NO. 2017/0347991) hereinafter “Mahfouz”.
Regarding claim 25, Pedrizzetti as modified by Schreckenberg discloses the method of claim 21 [see rejection of claim 21 above]
Pedrizzetti as modified by Schreckenberg does not expressly disclose that the at least one image is an A-mode image.  
Mahfouz, directed towards ultrasound imaging including motion tracking of points of interest [see abstract of Mahfouz] further discloses that the at least one image is an A-mode image.[see [0072]-[0073] and FIG. 10B]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify at least one image of Pedrizzetti as modified by Schreckenberg further and make it an A-mode image according to the teachings of Mahfouz in order to track the change in the location of markers in time [see [0009] of Mahfouz]
Regarding claim 26, Pedrizzetti as modified by Schreckenberg discloses the method of claim 21 [see rejection of claim 21 above]
Pedrizzetti as modified by Schreckenberg does not expressly disclose that the A-mode image includes a plurality of time lines, wherein each of the plurality of time lines corresponds to the time of one of the plurality of subsequent B-mode ultrasound frames.  
Mahfouz further discloses that the A-mode image includes a plurality of time lines, wherein each of the plurality of time lines corresponds to the time of one of the [see FIG. 10B; the plurality of lines are A-mode signals of the positions of the target location in time]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging and marker tracking method of Pedrizzetti as modified by Schreckenberg further and include an A-mode image with a plurality of time lines each corresponding to the time of one of the plurality of subsequent B-mode ultrasound images according to the teachings of Mahfouz in order to track the change in the location of the markers in time [see [0009] of Mahfouz]

Claims 28-30, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrizzetti et al. (U.S. Publication No. 2005/0074153) hereinafter “Pedrizzetti” in view of Schreckenberg et al. (U.S. 2019/0251724) hereinafter “Schreckenberg” as applied to claims 21 and 35 above, and further in view of Criton et al. (U.S. Patent No. 6,537,221) hereinafter “Criton”
Regarding claim 28 and 38, Pedrizzetti as modified by Schreckenberg discloses the method of claim 21 [see rejection of claim 21 above]
Pedrizzetti as modified by Schreckenberg does not expressly disclose that the at least one image is a TVM image.
Criton, directed towards detecting and tracking markers during motion of the heart [see abstract of Criton] further discloses that the at least one image is a Tissue Velocity Mode (TVM) image.  [see column 12, lines 17-35 of Criton]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging and marker tracking 
Regarding claim 29 Pedrizzetti as modified by Schreckenberg discloses the method of claim 21 [see rejection of claim 21 above]
Pedrizzetti as modified by Schreckenberg does not expressly disclose that the TVM image comprises a B-mode Doppler image.
Criton further discloses that the Tissue Velocity Mode (TVM) image comprises a B-mode Doppler image [see FIG. 11 and Column 10, lines 30-45 disclosing that the image is a B-mode Doppler]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging and marker tracking method of Pedrizzetti as modified by Schreckenberg further and make the at least one image a TVM image comprising a B-mode Doppler image according to the teachings of Criton in order to monitor the velocity of the heart marking points in time.
Regarding claim 30 and 39, Pedrizzetti as modified by Schreckenberg discloses the method of claim 21 [see rejection of claim 21 above]
Pedrizzetti as modified by Schreckenberg does not expressly disclose that the TVM image comprises a B-mode motion velocity profile.
Criton further discloses that the Tissue Velocity Mode (TVM) image comprise a B-mode motion velocity profile.[see claim 1 and Column 10, lines 30-45]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging and marker tracking .
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Pedrizzetti et al. (U.S. Publication No. 2005/0074153) hereinafter “Pedrizzetti” in view of Schreckenberg et al. (U.S. 2019/0251724) hereinafter “Schreckenberg” as applied to claims 21 and 35 above, and further in view of Healey (U.S. Publication No. 2014/0066759) hereinafter “Healey”.
Regarding claim 34, Pedrizzetti as modified by Schreckenberg discloses the method of claim 21 [see rejection of claim 21 above]
Pedrizzetti as modified by Schreckenberg does not expressly disclose that the plurality of subsequent B-mode ultrasound frames are displayed as a cine loop, and wherein the cine loop is displayed at the same time as the at least one image representing ultrasound data from along the connection line.  
Healy, directed towards a method of parametric imaging [see abstract of Healy] further discloses that the plurality of subsequent B-mode ultrasound frames are displayed as a cine loop, and wherein the cine loop is displayed at the same time as the at least one image representing ultrasound data from along the connection line. [see [0098] and FIG. 7 of Healy] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound imaging and marker tracking method of Pedrizzetti as modified by Schreckenberg further and make plurality of 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Marjan Saboktakin/
Examiner, Art Unit 3793


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793